                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

AARON E. CHOAT,                                             No. 2:16-cv-01459-JR

                      Petitioner,

               v.

RICK COURSEY, Superintendent,                               ORDER
Eastern Oregon Correctional Institution,

                      Respondent.

HERNANDEZ, District Judge:

       Magistrate Judge Russo issued a Amended Findings & Recommendation (#56) on

October 2, 2019, in which she recommends the Court deny Petitioner's Amended Petition for

Writ of Habeas Corpus, and deny a Certificate of Appealability. Petitioner has timely filed

objections to the Findings & Recommendation. The matter is now before me pursuant to 28

U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge's Findings &

Recommendation, the district court must make a de novo determination of that portion of the


1 - ORDER
Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       I have carefully considered Petitioner's objections and conclude there is no basis to

modify the Findings & Recommendation. I have also reviewed the pertinent portions of the

record de novo and find no other errors in the Magistrate Judge's Findings & Recommendation.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Russo's Amended Findings & Recommendation

[86], and therefore, the Amended Petition for Writ of Habeas Corpus [20] is denied. The Court

declines to issue a Certificate of Appealability on the basis that Petitioner has not made a

substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



                               DATED this                         day of                       , 2019.




                                                      MARCO A. HERNANDEZ
                                                      United States District Judge




2 - ORDER
